DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and remarks filed on 3/1/2022 are acknowledged.  Claims 3, 6, 8, 10, and 12-18 are amended.  Claims 1-2, 4-5, and 19 are cancelled.  Claims 3, 6-18, and 23 are pending.

Declaration
The declaration under 37 CFR 1.132 filed 3/1/2022 has been considered and will be addressed in the rejection below.

	Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 7/14/2021 is acknowledged.
Claim 23 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/14/2021.
Claims 3 and 6-18 are currently under examination.

Claim Rejections Withdrawn
The rejection of claims 4-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claim 2 under 35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn.  The cancellation of the claims renders the rejection moot.

The rejection of claims 1-2, 4-5, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Westropp et al (Abstract NU21, J. Vet. Intern Med., Vol. 29, pages 1122 and 1216, 2015) in view of Rudick et al (US Patent Application Publication 2015/0320806) is withdrawn.  The cancellation of the claims renders the rejection moot.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The rejection of claims 3 and 6-18 under 35 U.S.C. 103 as being unpatentable over Westropp et al (Abstract NU21, J. Vet. Intern Med., Vol. 29, pages 1122 and 1216, 2015) in view of Rudick et al (US Patent Application Publication 2015/0320806) is maintained for the reasons set forth in the previous office action.  The rejection has been updated to reflect the claim amendments.
The instant claims are drawn to methods of treating recurring UTI in dogs by intravesicular instillation of ASB E. coli 2-12 (deposited with ATCC as PTA-124177) into the bladder of the dog, wherein the dog does not experience a recurrent infection within 2 months of receiving a first instillation of ASB E. coli 2-12.
A "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  In the instant case, the step recited by claim 3 (administering bacteria) is a complete method regardless of its intended result.
Westropp et al state that recurrent UTI are a problem in women and dogs and that ASB E. coli 2-12 is an alternative therapy. Healthy dogs were treated with 1010CFU/ml of ASB E. coli 2-12 through two instillations into the bladder on days 1 and 7.  As disclosed in the instant specification, ASB E. coli 2-12 is the strain deposited at ATCC PTA-124177.  The dogs had not received antibiotic treatment and no indwelling catheter was used.  Though the reference is silent regarding the E. coli colonizing the bladder for at least 8 days and that the instillation reduces or clears the bacterial infection of the urinary tract, if the invention works as applicant claims, it would necessarily achieve both of these results.
Westropp et al differs from the instant invention in that they do not disclose that the dog has undergone serial catheterizations, has (or does not have) clinical signs of pollakieuria, hematuria, and/or stranguria, or does not have cystic neoplasia, cystic calculi, or an uncorrected ectopic ureter.
Rudick et al disclose treatment or prevention of UTI and recurring UTI by instilling ASB E. coli 2-12 into the bladder (see paragraph 0054-0055).  The treatment had analgesic effects, antimicrobial activity, and effects that are applicable to UTI by UPEC and other pathogens (see paragraph 0101).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to treat UTI in a dog or to prevent recurrent UTI in a dog by administering ASB E. coli 2-12 because Westropp et al specifically suggest doing so.  It would have been obvious to treat dogs that have undergone serial catheterizations, have (or do not have) clinical signs of pollakieuria, hematuria, and/or stranguria, or does not have cystic neoplasia, cystic calculi, or an uncorrected ectopic ureter because treatment of UTI is desirable in all of these cases.  
One would have had a reasonable expectation of success because Westropp et al suggest the treatment and state that it has been shown to have analgesic properties and reduced pathogenic bacterial reservoirs in mouse models and because Rudick shows that the treatment in humans had analgesic effects, antimicrobial activity, and effects that are applicable to UTI by UPEC and other pathogens.  
Applicant argues: 
1. That the combination of Westropp and Rudick does not teach or suggest multiple elements of claim 3, specifically, that they do not teach treating a recurrent UTI in a dog having a history of recurring UTIs, wherein the dog does not experience a recurrent infection within 2 months of receiving the first instillation of the bacteria.  
2.  Applicant points to the declaration to support their argument that Westropp does not teach or suggest the absence of a recurrent infection within 2 months of receiving the first instillation of the bacteria.
3.  Applicant points to the declaration to support their argument that Rudick does not disclose treatment of recurring UTI.  The declarant states that they disagree with the examiner’s characterization of Rudick and argue that paragraph 0054 does not mention recurrent UTI and paragraph 0055 teaches that the subject does not have a recurrent UTI or does not have a history or recurrent UTI, which applicant argues is the opposite of the claimed invention.
4.  That the combination of references does not provide a reasonable expectation that a dog having a history of recurring UTIs would not experience a recurrent infection within 2 months of receiving the first instillation of the bacteria.  Applicant references the declaration to support this assertion.
Applicant’s arguments have been fully considered and are not persuasive for the following reasons:
Regarding argument 1, this is just a general statement that the references do not teach the invention.  As discussed above, the references do teach the invention and simply stating they do not does not serve as a persuasive argument.
Regarding argument 2, it is not necessary for either reference to teach the absence of recurrent infection for 2 months.  The results of a method cannot be separated from the method itself.  The treatment will work or it will not.  This is not something that changes because the practitioner or the inventor wants it to.  One of two things is true: either following the steps of the claimed method will result in an absence of recurring infection or it will not.  If applicant wants to argue that following the method steps will not result in the claimed outcome, they are welcome to do so and to present evidence that the method does not work as claimed.  Otherwise, the examiner will assume the method works.  If that is the case, then following the method steps as shown by Westropp in view of Rudick will necessarily lead to the absence of recurrent infection, whether that is recognized or not.  A "‘whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.’" Id. (quoting Minton v. Nat’l Ass’n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)).  In the instant case, the step recited by claim 3 (administering bacteria) is a complete method regardless of its intended result.  
Regarding argument 3, applicant is ignoring the teachings of Westropp which specifically discusses the use of ASB2-12 for the treatment of recurrent UTI.  The rejection does not rely on Rudick to teach treatment of recurrent infection.  Even so, paragraph 0054 was referenced in the rejection because it discusses the use of ASB 2-12 to treat UTI.  Regarding paragraph 0055, applicant is leaving out particular words to support their narrow interpretation.  Paragraph 0055 does not simply teach that the subject does not have a recurrent infection or a history of recurrent infection.  It actually says “In some embodiments, the subject does not have a urinary tract infection, a lower urinary tract infection, and/or a recurrent lower urinary tract infection” and “In some embodiments, the subject does not have a history or recurrent lower urinary tract infection”.  The phrase “in some embodiments” means that this is the case only in some embodiments.  If the subject does not have a recurrent infection in some embodiments then the subject clearly does have recurrent infection in other embodiments. 
Regarding argument 4, as discussed above, whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited.  Therefore, there is no need for there to be a reasonable expectation that the dog would not experience a recurrent infection for 2 months.  All that is required is a reasonable expectation of success in doing what the combination of references suggest: treating recurrent UTI.

Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian J Gangle whose telephone number is (571)272-1181. The examiner can normally be reached M-F, 9-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN GANGLE/Primary Examiner, Art Unit 1645